Citation Nr: 1450589	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral flat foot disorder.

2.  Entitlement to service connection for a lower extremity disorder, to include bilateral flat foot and an ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1969.

These matters come to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

Prior to this case coming before the Board, the RO had considered the claim as encompassing a single issue:  whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral flat foot disorder.  However, in his statements, and particularly during his August 2013 Board hearing, the Veteran emphasized that he experienced symptoms in both his feet and his ankles.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Veteran's statements regarding his symptoms, and in light of the Board's decision below to reopen the previously denied claim, the issue on appeal has been recharacterized as listed on the title page.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for a lower extremity disorder, to include bilateral flat foot and an ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a bilateral flat foot disorder was denied in a March 1975 rating decision; the Veteran did not appeal.

2.  The evidence received since the March 1975 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral flat foot disorder.


CONCLUSIONS OF LAW

1.  The March 1975 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral flat foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for a bilateral flat foot disorder is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), as further action is being requested for this issue.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Bilateral Flat Foot Disorder

In a March 1975 decision, the RO denied a claim for service connection for a bilateral flat foot loss disorder.  At that time, the evidence consisted of the Veteran's service treatment records, the report from a VA examination, and the Veteran's assertions.

The RO determined that service connection was not warranted for this disorder as the evidence showed that the Veteran's flat foot disorder existed prior to his active duty, and there was no indication that his condition was aggravated beyond its normal progression during his active service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2014); 38 C.F.R. § 3.104 (2014).

The evidence added to the claims file subsequent to the March 1975 RO denial includes VA treatment records, an additional private treatment record, and the transcript from the Veteran's August 2013 Board hearing.  Pertinent to the current claim, these additional records contain the Veteran's assertions that a doctor was surprised that he lasted as long as he did while on active duty due to his lower extremity deformity.  This evidence has a tendency to support the premise that the Veteran has a disability of the lower extremities that was aggravated by his active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a bilateral flat foot disability is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for a bilateral flat foot disorder is granted; to this extent only, the appeal is allowed.



REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Here, the Veteran's April 1968 service entry examination reflects that he had normal lower extremities.  However, the Veteran indicated on a contemporaneous Report of Medical History that he previously had foot trouble.

Service treatment records show that the Veteran was treated on multiple occasions for foot and ankle pain.  In March 1969, the Veteran underwent physical evaluation by a Medical Board.  The Board concluded that the Veteran had flat feet with an unusual angle between his feet and his ankles, especially on the left side.  The Board indicated that the Veteran had pes planus which existed prior to his enlistment, and the disability was neither incurred in, nor aggravated by, his period of active military service.  The Veteran was subsequently discharged from active duty.

Post service, an October 2010 private treatment record indicates that the Veteran had a severe forefoot varus deformity on the left.  The examiner also remarked that the Veteran had extremely flat feet.  VA treatment records show that the Veteran began receiving treatment for a flat foot disorder and ankle pain in August 2011.

During his August 2013 Board hearing, the Veteran remarked that he knew he had flat feet before entering the service, but he was generally asymptomatic.  He related that his feet started to bother him about two weeks after he began basic training.  He recalled being given an ankle support.  He said that during service, his feet began to bother him in ways that they had not previously, and his ankle pain was new.  He added that his foot and ankle pain continued after his service.

The aforementioned documents provide problematic and conflicting evidence regarding the etiology and/or possible aggravation of the Veteran's foot and ankle issues.  For example, the March 1969 service medical board report indicates that the Veteran's flat foot disorder predated his service; however,  the Veteran's April 1968 service entry examination report reflects that he had normal lower extremities.  Further, while the March 1969 service medical board report indicates that the Veteran's flat foot disorder was not aggravated by his service, the service treatment records reflect multiple instances of in-service treatment for both foot and ankle pain.  Additionally, the Board finds the Veteran's testimony regarding experiencing foot and ankle pain of a new variety while on active duty to be competent, as this testimony involves events observed through the senses.  Further, as the documentation of in-service treatment supports the Veteran's report; his statements have also been found to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has not been afforded a VA examination in connection with this claim.  The Board concludes that a VA examination is warranted to clarify the etiology of any currently present foot and/or ankle disability.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

Additionally, the claims file reflects that in August 2011, the Veteran submitted two copies of VA form 21-4142 (Authorization and consent to Release Information to the Department of Veterans Affairs) authorizing VA to obtain his treatment records from Dr. B.P. and R.S.E., D.P.M..

Despite the Veteran's authorization, the claims file does not reflect that records for the Veteran have been received from either Dr. B.P. or R.S.E., D.P.M..  Particularly troubling is an October 2011 report of contact which reflects that Dr. E.'s office had sent the Veteran's records to the RO a week previously; yet no records from Dr. E.'s office have been directly associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, after obtaining any necessary updated authorization from the Veteran, the relevant records from Dr. B.P. and R.S.E., D.P.M. should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records from Dr. B.P. and R.S.E., D.P.M., and VA Medical Center Chattanooga.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Then, the Veteran should be afforded a VA orthopedic evaluation to determine whether he suffers from any foot and/or ankle disorders, and their etiologies.  The claims file, including any pertinent evidence from the electronic file, should be provided to the evaluator. 

Following a review of the evidence, interview with the Veteran, and administration of any tests deemed necessary, the evaluator should identify all of the Veteran's current disorders of the bilateral ankles and feet. 

The examiner/reviewer is asked to provide an opinion regarding the following: 

(a) Whether a flat foot disorder clearly and undebatably preexisted the Veteran's entrance into military, and if so, whether there is evidence of an increase in the severity of that disorder during service and if so, whether such increase was clearly and undebatably due to the natural progression of the disorder (as opposed to other factor(s)); 

(b) Whether it is at least as likely as not (a 50/50 probability or greater) any other current foot disorder had its onset in service; and

(c) Whether it is at least as likely as not (a 50/50 probability or greater) any other current disorder of the ankle(s) was otherwise caused or aggravated by the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his disability and the continuity of symptomatology.  A rationale must be provided for all rendered opinions.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


